Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.

               THE SUPREME COURT OF THE STATE OF ALASKA

JOHN C. BEESON and                             )
XONG CHAO BEESON,                              )        Supreme Court No. S-15018
                                               )
                      Appellants,              )        Superior Court No. 3PA-08-01972 CI
                                               )
      v.                                       )        OPINION
                                               )
CITY OF PALMER,                                )        No. 7092 – March 25, 2016
                                               )
                      Appellee.                )
                                               )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Palmer, Kari Kristiansen, Judge.

              Appearances: Ross A. Kopperud, Palmer, for Appellants.
              Michael R. Gatti and Mary B. Pinkel, Wohlforth, Brecht,
              Cartledge & Brooking, Anchorage, for Appellee. Laura Fox,
              Assistant Attorney General, Anchorage, and Michael C.
              Geraghty, Attorney General, Juneau, for Amicus Curiae State
              of Alaska. James S. Burling, Sacramento, California, for
              Amicus Curiae Pacific Legal Foundation.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              FABE, Chief Justice.

I.    INTRODUCTION
              John and Xong Chao Beeson own and live on a property in the Palmer West
Subdivision in the City of Palmer. Since they moved to the property in 1985, the
Beesons have experienced several flooding incidents on their land. They attribute this
flooding to water backing up against Helen Drive, a long-standing two-lane road
adjacent to their property originally built by the Matanuska-Susitna Borough but
controlled by the City since 2003. After the City installed a water line under Helen Drive
and repaved the road surface in 2005, the flooding became more severe and caused
serious damage to the Beesons’ home. The Beesons brought an inverse condemnation
claim against the City, arguing that the City was liable for the damage to their property.
After a three-day bench trial the superior court found that the City’s road reconstruction
project was not a substantial cause of the flooding and therefore the City could not be
liable in inverse condemnation. The superior court also granted attorney’s fees to the
City. The Beesons appeal both rulings. We affirm the superior court’s decision with
respect to the inverse condemnation claim and remand for further proceedings regarding
attorney’s fees.
II.    FACTS AND PROCEEDINGS
       A.     Factual Background
              The Beesons purchased their home in the Palmer West Subdivision in 1985;
their property was and remains adjacent to Helen Drive, a pre-existing two-lane gravel
road constructed by the Matanuska-Susitna Borough. The Beesons first noticed water
pooling in their yard and the Helen Drive right-of-way in the spring of 1986. At the
Beesons’ request the Matanuska-Susitna Borough, which was responsible for the road
at that time, installed a dry well1 to try to eliminate the pooling. Water continued to pool
on the Beesons’ property in subsequent years. The characteristics of the pooling
depended on snow and rain conditions each spring. In 1998 the Borough paved Helen
Drive, raising the road at least five inches. Although John Beeson testified at trial that



       1
              A dry well is a large-diameter pipe installed vertically in the ground and
filled with porous material that facilitates the absorption of water into the ground.

                                            -2-                                       7092
flooding conditions after the paving remained “[a]bout the same,” the superior court
found that Beeson’s testimony was not credible and concluded that the Beesons had
routinely pumped water from their property across Helen Drive to alleviate ponding after
the paving.
              In 2003 the City of Palmer annexed the area in which the Beesons’
property is located and assumed ownership of and responsibility for Helen Drive.
In 2005 the City undertook the Helen Drive Project, in which it installed a water line to
deliver municipal water and reconstructed the road. The following spring a larger than
usual pool of water formed on the Beesons’ property, extending over their parking area
and into their garage. The Beesons’ property flooded again in 2007 during a warm
period when a great deal of rain fell while there was still snow on the ground. The City
responded by providing a steamer truck to try to rehabilitate the dry well, delivering
material to create dikes and berms, and pumping water from the Beesons’ property using
City and hired equipment. The property flooded yet again in 2009, damaging the
Beesons’ living room, basement, garage, and personal property. The Beesons hired a
professional restoration service to repair the damage.
      B.      Proceedings
              The Beesons filed suit against the City in September 2008, claiming inverse
condemnation under article I, section 18 of the Alaska Constitution2 and the Fifth
Amendment to the United States Constitution,3 for flooding damage that the Beesons
alleged was associated with Helen Drive. In December 2010 the City made an offer of
judgment to the Plaintiffs for $10,000. The Beesons did not accept the offer.

      2
            “Private property shall not be taken or damaged for public use without just
compensation.” Alaska Const. art. I, § 18.
      3
            “[N]or shall private property be taken for public use, without just
compensation.” U.S. Const. amend. V.

                                           -3-                                     7092

              In the spring of 2011 the City and the Beesons moved for summary
judgment and partial summary judgment, respectively. After hearing oral argument, the
superior court denied both motions. The superior court concluded that there was a
genuine issue of fact regarding whether the City’s 2005 Helen Drive Project caused the
flooding.
              At trial in October 2012 the Beesons focused on two issues. First, the
Beesons argued that the 2005 Helen Drive Project raised the elevation and changed the
drainage of the road, causing flooding in their home. After hearing all the evidence, the
superior court rejected this first theory, finding that the road was in fact slightly lower
after the Project. The Beesons do not appeal the superior court’s finding regarding the
road elevation.
              Second, the Beesons asserted that even if the Project did not raise the
elevation of the road, the City was liable in inverse condemnation because it did not
install a culvert during the Project to relieve the drainage runoff water that backs up from
Helen Drive; the Beesons argued that this failure to install a culvert led to their increased
flooding damage after 2005. John Beeson testified that he asked a site engineer for the
2005 Helen Drive Project to install a culvert under the road in front of his property. The
City of Palmer’s design engineer, David Lundin, testified that he had been asked by the
City to investigate a culvert as a fix to the Beesons’ flooding and that he had drawn a
culvert plan but had no finished design. The superior court noted in its decision that
“[t]he experts agree that if a culvert is built across Helen Drive . . . , then water could be
diverted across the street and towards a path for natural drainage to occur.”
              The superior court ultimately found that “Helen Drive, as repaved by the
City, was not a substantial cause of the periodic flooding to the [Beesons’] property.”
Based on the testimony of professional engineer Donald Carlson, it found that “the
flooding was caused by a combination of factors,” one of which was “the roadway

                                             -4-                                        7092

obstructing movement of water.” The other factors cited were “significantly higher than
average temperature and rain during winter months” and the location of the Beesons’
home on their property, which “sits at the lowest point in a small basin of properties.”
The superior court concluded that “a takings claim cannot be based on interference with
property rights that is ‘merely the consequence of negligent government conduct’ ” and
that “government activity itself must be the cause of the damage,” citing an Oregon
Supreme Court case, Vokoun v. City of Lake Oswego.4 The superior court concluded that
“[t]he Beesons cannot establish a claim for inverse condemnation based on the alleged
negligence of the City in failing to construct a culvert with the Helen Drive
construction.”
             The superior court awarded attorney’s fees in a February 2013 order.
Relying on Alaska Rule of Civil Procedure 68(b)(2),5 the superior court ordered the
Beesons to pay “fifty percent of [the City of Palmer’s] actual reasonable attorney’s fees


      4
             56 P.3d 396, 401 (Or. 2002).
      5
             Rule 68(b) provides in pertinent part:
                    If the judgment finally rendered by the court is at least
             5 percent less favorable to the offeree than the offer, . . . the
             offeree, whether the party making the claim or defending
             against the claim, shall pay all costs as allowed under the
             Civil Rules and shall pay reasonable actual attorney’s fees
             incurred by the offeror from the date the offer was made as
             follows:
                    ....
                     (2) if the offer was served more than 60 days after
             the date established in the pretrial order for initial disclosures
             required by Civil Rule 26 but more than 90 days before the
             trial began, the offeree shall pay 50 percent of the offeror’s
             reasonable actual attorney’s fees.

                                            -5-                                    7092

incurred from December 21, 2010, when it made an offer of judgment to the Beesons,
to the [time of the February 4, 2013 order].” The court awarded the City $81,902.50 in
attorney’s fees, determining that the City had provided a reasonable accounting of time
and labor spent on the case.
              The Beesons argue on appeal that the superior court erred in failing to find
that their property had been taken or damaged by the City because their property had
been damaged by flooding caused by a City street. The Beesons primarily claim that the
City is liable in inverse condemnation simply because it now owns Helen Drive and the
road as designed without a culvert blocks the natural drainage of water away from the
Beesons’ property. The Beesons argue that the superior court was obligated to find
compensable damage under Alaska’s Constitution and the United States Constitution
because all of the expert valuation witnesses testified that the Beesons suffered damage
to their property. In contrast, the City frames the issue on appeal as whether the superior
court erred in ruling that periodic flooding is not a taking when the 2005 Helen Drive
Project did not create or cause the flooding. The Beesons also appeal the superior court’s
award of attorney’s fees.
III.   STANDARD OF REVIEW
              We review questions of constitutional law de novo.6 We review the factual
findings of a trial court for clear error, “a standard that is met if, after a thorough review
of the record, we come to a definite and firm conviction that a mistake has been made.”7




       6
              Anchorage v. Sandberg, 861 P.2d 554, 557 (Alaska 1993).
       7
              Rausch v. Devine, 80 P.3d 733, 737 (Alaska 2003).

                                             -6­                                        7092
We review de novo whether the superior court correctly applied the law in awarding
attorney’s fees.8
IV.      DISCUSSION
              A party alleging inverse condemnation must establish the following
elements: (1) a taking or damaging of private property (2) proximately caused by a
government entity (3) exercising power in the public interest without formal
condemnation proceedings.9 A property owner can only recover damages if, after
meeting these three elements, he can show that the government’s activities deprived him
of some “economic advantages of ownership.”10
              Because there is ambiguity regarding when the actions of a government
entity exercising power in the public interest can give rise to inverse condemnation
liability for damage from surface waters, we begin by clarifying the third element of
inverse condemnation in that specific context. We next clarify the second element: the
causation standard for inverse condemnation. We then review the superior court’s
decision that the Beesons’ claim regarding the 2005 Helen Drive Project fails on
causation, the second element of the inverse condemnation test, and the Beesons’
alternative argument that the City’s mere ownership of the road and failure to build a
culvert to alleviate flooding constitutes an inverse taking. Finally, we consider the




         8
              Glamann v. Kirk, 29 P.3d 255, 259 (Alaska 2001).
         9
             See, e.g., Fairbanks N. Star Borough v. Lakeview Enters., Inc., 897 P.2d 47,
52 (Alaska 1995); Bakke v. State, 744 P.2d 655, 657 (Alaska 1987) (requiring a property
owner to show that damage is “proximately caused . . . by the construction of a public
work deliberately planned and carried out by a public agency”).
         10
              Homeward Bound, Inc. v. Anchorage Sch. Dist., 791 P.2d 610, 614 (Alaska
1990).

                                           -7-                                     7092

proper grounds for awarding attorney’s fees in an inverse condemnation case, which by
definition raises a constitutional question.
       A.     Liability For Surface Water Damage Based On Government Action
              The Washington Supreme Court has articulated a sensible standard for
determining when damage from a government road project that affects surface waters can
give rise to inverse condemnation liability. Under that standard, “a municipality may be
liable for [water] damage[] to an adjoining landowner’s property caused by a street
which acts to collect, channel[,] and thrust water in a manner different from the natural
flow”11 before the government project, and which does so in a “concentrated volume.”12
This prevents a municipality from being able to “avoid all liability by building a road
without devices to control the flow of surface water, regardless of the consequences.”13
This standard provides a helpful framework for analyzing when the actions of a
government entity exercising power in the public interest can give rise to inverse
condemnation liability based on damage from surface waters.
       B.     Legal Cause In A Claim Of Inverse Condemnation
              In Bakke v. State we briefly discussed the question of proximate cause for
a claim of inverse condemnation.14 There we held that a cause is proximate when the


       11
              DiBlasi v. City of Seattle, 969 P.2d 10, 16 (Wash. 1998) (en banc).
       12
              Id. at 15 (quoting Wood v. City of Tacoma, 119 P. 859, 862 (Wash. 1911)).
       13
              Id. at 16; cf. Phillips v. King County, 968 P.2d 871, 882 (Wash. 1998) (en
banc) (“[A] long line of Washington cases holds that a municipality may not collect
surface water by an artificial channel, or in large quantities, and pour it, in a body, on the
land of a private person, to his or her injury.”).
       14
               See 744 P.2d at 656 (addressing an inverse condemnation claim arising
from a landowning couple’s complaint that a state logging operation caused a landslide
years later, resulting in damage to their property).

                                               -8-                                      7092

injury would not have occurred “but for the act” and reasonable persons would regard
this act “as a cause and attach responsibility to it.”15 We noted that “[a] corollary of this
statement is, of course, that if the injury would have happened in exactly the same
manner in the absence of the act,” it “is not the proximate cause of the injury.”16
              Elsewhere we have said that one element of proximate cause is whether a
cause was a “substantial factor” in bringing about the damage at issue.17 This substantial
factor test is fitting with regard to inverse condemnation liability. Though this test is
borrowed from the tort realm and we use caution in adopting tort language in the takings
context, we have previously looked to tort law to inform our understanding of the
elements of proximate cause as required for a finding of inverse condemnation. Bakke,
an inverse condemnation case,18 cited Sharp v. Fairbanks North Star Borough, a tort
negligence case.19 Sharp held that to give rise to a compensable injury and be a



       15
              Id.
       16
              Id.
       17
               See, e.g., Winschel v. Brown, 171 P.3d 142, 148 (Alaska 2007) (“Alaska
follows the ‘substantial factor test’ of [proximate] causation, which generally requires
the plaintiff to show that the accident would not have happened ‘but for’ the defendant’s
[act] and that the . . . act was so important in bringing about the injury that reasonable
individuals would regard it as a cause and attach responsibility to it.”); P.G. v. State,
Dep’t of Health & Human Servs., 4 P.3d 326, 334 (Alaska 2000) (“We have generally
recognized that a defendant’s . . . conduct may be the legal or proximate cause of the
plaintiff’s injury if the . . . act was more likely than not a substantial factor in bringing
about the injury.” (citing Morris v. Farley Enters., Inc., 661 P.2d 167, 169 (Alaska
1983))); Vincent by Staton v. Fairbanks Mem’l Hosp., 862 P.2d 847, 851 (Alaska 1993);
State v. Abbott, 498 P.2d 712, 726-27 (Alaska 1972).
       18
              See 744 P.2d at 656-57.
       19
              See 569 P.2d 178, 181 (Alaska 1977).

                                            -9-                                        7092

proximate “legal cause,” an act must be “more likely than not a substantial factor in
bringing about the injury.”20
              Other states have adopted similar substantial factor tests in the takings
context. The California Supreme Court has held that “to establish a causal connection
between the public improvement and the plaintiff’s damages, there must be a showing
of a substantial cause-and-effect relationship excluding the probability that other forces
alone produced the injury.”21 This aligns with the definition of proximate cause that we
articulated in Bakke and demonstrates how the substantial factor test dovetails into our
existing proximate cause jurisprudence.
              We now clarify that in the inverse condemnation realm, to be proximate a
cause must have been more likely than not a substantial factor in bringing about the
injury. This does not preclude the possibility that there can be multiple substantial
causes of damage, as appears to have been the case here, and aligns with our past holding
in Bakke that “[a]n act . . . need not be the single producing cause of an injury to be a
proximate cause, but need only be a producing cause.”22 Rather, it focuses the legal
inquiry on whether one producing cause, possibly among multiple causes of damage, is
a substantial factor sufficient to render it a proximate cause.




       20
            Id. (alteration omitted) (quoting City of Fairbanks v. Nesbett, 432 P.2d 607,
610 (Alaska 1967)).
       21
             Belair v. Riverside Cty. Flood Control Dist., 764 P.2d 1070, 1075 (Cal.
1988) (en banc); see also Warner/Elektra/Atl. Corp. v. County of DuPage, 771 F. Supp.
911, 914 (N.D. Ill. 1991), aff’d, 991 F.2d 1280, 1286 (7th Cir. 1993) (referring
approvingly to the California test).
       22
              744 P.2d at 656 (emphasis in original).

                                           -10-                                     7092

      C.	    Whether The City Is Liable In Inverse Condemnation
             Although the Beesons have consistently argued that the City is liable in
inverse condemnation for flooding on their property, their argument as to why has
evolved over the course of this case. During trial the Beesons focused on the City’s 2005
Helen Drive Project and argued that the City was liable for (1) changing the drainage of
the road during the 2005 Project, which they allege caused their flooding, and (2) failing
to build a culvert during the 2005 Project, which they allege would have alleviated their
flooding. But on appeal the Beesons have shifted their focus away from the City’s
2005 Project and argue that the City is liable simply because it now owns Helen Drive
and the road as designed without a culvert blocks the natural drainage of water away
from the Beesons’ property. Under any of these theories, the City is not liable. We
address each of the Beesons’ arguments in turn.
             1.	    Whether the City’s actual work during the 2005 Helen Drive
                    Project was a substantial factor in causing flooding on the
                    Beesons’ property
             The superior court found as a factual matter that “Helen Drive, as repaved
by the City, was not a substantial cause of the periodic flooding to the Beesons’
property.” Though the superior court used the term “substantial cause,” we assume it
was referring to the substantial factor test as a component of proximate cause. “A
finding of proximate cause is normally considered to be factual in nature and as such will
be reversed only when clearly erroneous.”23 “A finding of fact is clearly erroneous if it
leaves this court with a definite and firm conviction on the entire record that a mistake




      23
             Id. (citations omitted).

                                          -11-	                                     7092
has been made. This standard, therefore, requires us to give great deference to the
findings of the superior court.”24
              The superior court heard testimony and evidence regarding the causes of
the Beesons’ flooding and found that “the flooding was caused by a combination of
factors,” none of which explicitly included the work done during the 2005 Helen Drive
Project. On appeal the Beesons claim that the superior court’s findings regarding the
2005 Project are clearly erroneous. But their brief merely highlights the damage to their
property and the potential relief a culvert would have provided. The Beesons do not
challenge the flooding causation testimony of the City’s professional engineer, Donald
Carlson, which the superior court found to be both credible and convincing. Because we
are not left “with a definite and firm conviction on the entire record that a mistake has
been made”25 by the superior court in its reliance on Carlson’s testimony, we cannot
conclude that the superior court clearly erred in its causation finding regarding the impact
of the 2005 Helen Drive Project. We affirm the superior court’s conclusion that the City
is not liable to the Beesons under their claim of inverse condemnation related to the 2005
Helen Drive Project because the Project in and of itself was not a substantial factor
contributing to the Beesons’ flooding and thus could not have been a proximate cause.
              2.	    Whether the City’s failure to install a culvert to alleviate
                     flooding caused by a road it owns constitutes a taking
              In addition to the inverse condemnation claim arising from the work
performed in connection with the 2005 Helen Drive Project, the Beesons also assert an


       24
              Nerox Power Sys., Inc. v. M-B Contracting Co., 54 P.3d 791, 794 (Alaska
2002) (citation omitted); see also Kollander v. Kollander, 322 P.3d 897, 904 (Alaska
2014) (noting that the clearly erroneous standard of review is “deferential to the superior
court’s findings”).
       25
              See Nerox Power Sys., 54 P.3d at 794.

                                           -12-	                                      7092

inverse condemnation claim stemming from the original construction of Helen Drive
without a culvert to direct runoff water away from their property and from the 1998
paving of the road. The parties litigated whether the statute of repose barred inverse
condemnation claims that might be made by the Beesons arising from the original
construction of the road and from the Borough’s 1998 paving project. The statute of
repose, Alaska Statute 09.10.055, provides that a person may not bring an action for
property damage unless commenced within 10 years of “substantial completion of the
construction alleged to have caused the . . . property damage.” The superior court
concluded that such claims were barred by the statute because the paving of the road had
been completed in July 1998 and the Beesons filed their claim in September 2008. The
Beesons have not challenged the superior court’s ruling on the statute of repose on
appeal and we therefore do not address it.
             The Beesons also claim that “when the City’s road blocks the natural
drainage [of a property], then the state and federal constitutions require that the City
compensate the landowners for their losses.” But the Beesons have cited no authority
holding that a government has a legal duty, tied to inverse condemnation, that requires
it to modify a public improvement or correct a pre-existing design defect to allay
property damage. There are some cases in which inverse condemnation has been
predicated on a government’s failure to perform necessary ongoing maintenance of a
public project,26 but failed maintenance is not the focus of the Beesons’ claim in this




      26
              See, e.g., Livingston v. Va. Dep’t of Transp., 726 S.E.2d 264, 276-77 (Va.
2012) (holding that the government could be required to compensate a property owner
for damage caused by stormwater overflow off a waterway that the State had rerouted
and failed to maintain by not dredging sediment accumulation).

                                         -13-                                     7092

case.27 Instead, the Beesons’ claim is focused on remediation of an original project
design flaw.28 Thus, the Beesons’ inverse condemnation claim predicated on the City’s
ownership of Helen Drive and the road’s long-standing existence without a culvert fails.
       D.     Attorney’s Fees
              The superior court granted attorney’s fees to the City in the amount of
$81,902.50. It based its ruling on Alaska Rule of Civil Procedure 68, which provides for
an award of reasonable attorney’s fees to a defendant if the defendant makes an offer of
judgment “[a]t any time more than 10 days before trial begins,” the plaintiff rejects the
offer, and the final judgment in the case is “at least 5 percent less favorable to the offeree
than the offer.” The Beesons do not dispute the reasonableness of the attorney’s fees
here, but rather they argue that attorney’s fees should not be assessed against them in this
inverse condemnation case based on AS 09.60.010.
              Alaska Statute 09.60.010(c)(2) provides that “[i]n a civil action or appeal
concerning the establishment, protection, or enforcement of a right under the United
States Constitution or the Constitution of the State of Alaska,” a court “may not order a
claimant to pay the attorney fees of the opposing party . . . if [1] the claimant as
plaintiff . . . did not prevail in asserting the right, [2] the action or appeal asserting the
right was not frivolous, and [3] the claimant did not have sufficient economic incentive


       27
             There was some discussion at trial regarding whether the City’s failure to
maintain the dry well caused flooding on the Beesons’ property, but the Beesons
ultimately abandoned arguments related to maintenance of the dry well in the trial court
and on appeal.
       28
               See Phillips v. King County, 968 P.2d 871, 881 (Wash. 1998) (en banc) (“It
may be that in some factual situations there could be liability on the part of a county for
failure to maintain a public drainage system. However, there is no allegation in this case
that lack of proper maintenance caused the damages. The only allegation is that design,
not maintenance, caused the problems.” (citations omitted)).

                                            -14-                                        7092

to bring the action or appeal regardless of the constitutional claims involved.”29 Even if
those three components are not met, AS 09.60.010(e) still gives trial courts discretion to
“abate, in full or in part, an award of attorney fees . . . if the court finds, based upon
sworn affidavits or testimony, that the full imposition of the award would inflict a
substantial and undue hardship upon the party ordered to pay the fees and costs.”
              The superior court did not consider whether under AS 09.60.010(c) the
Beesons had “sufficient economic incentive” to bring their action.30 But even if the
superior court did determine that the Beesons had a “sufficient economic incentive” to
bring their claims, it may still have been improper to assess roughly $80,000 in
attorney’s fees if doing so would “inflict a substantial and undue hardship” on the
Beesons as described at AS 09.60.010(e). Indeed, AS 09.60.010(e) focuses on the
claimant’s economic circumstances, rather than the reasonableness of attorney’s fees.
              Because the superior court did not consider either AS 09.60.010(c) or (e),
we remand for the superior court to make a determination as to (1) whether the Beesons’
economic incentive was sufficient to exclude them, as a non-prevailing party who
brought a non-frivolous constitutional claim, from the protection of AS 09.60.010(c), and
if so, (2) whether, in its discretion, an award of attorney’s fees of over $80,000 against




       29
             AS 09.60.010 controls here because it governs constitutional claims, and
inverse condemnation claims are brought under the Alaska Constitution, article I,
section 18: “Private property shall not be taken or damaged for public use without just
compensation.”
       30
              This third prong of AS 09.60.010(c) is the only relevant element here
because the Beesons meet the first two prongs: they did not prevail in asserting the right,
and the right they asserted was not frivolous. Because the City conceded that the value
of the Beesons’ property had been lowered between $35,900 and $42,300 by the
flooding, sufficient economic incentive may have been present here.

                                           -15-                                      7092

the Beesons should be abated as an “undue hardship” under AS 09.60.010(e) based on
the Beesons’ economic circumstances.
V.    CONCLUSION
             We AFFIRM the judgment with respect to the inverse condemnation claim
because the Beesons have not established that the City’s 2005 Helen Drive Project was
a proximate cause of their flooding damage, but we REMAND for further proceedings
regarding attorney’s fees in accordance with AS 09.60.010.




                                        -16-                                    7092